Wells, J.
These exceptions cannot be sustained.
1. The petition is addressed to the judicial discretion of the court. The decision of the single justice, refusing the review, as it involves no question of law, is final and not open to exception.
2. The matter set forth as ground of review related to the conduct of the trial in the court below. It was within the discretionary authority of that court; and the review was properly refused.
The decision m Converse v. Carter, 8 Allen, 568, settles both points. Exceptions overruled.